On the 17th day of September, 1921, plaintiff in error, Church Powers, was in the district court of Roger Mills county, Okla., convicted of the crime of larceny of an automobile, and sentenced to serve a term of seven years imprisonment in the state penitentiary. An appeal was taken from said judgment by filing petition in error and case-made in this court on March 13, 1922.
The Attorney General has filed a motion to dismiss this appeal, for the reason that on the 29th day of August, 1923, the plaintiff in error was given and accepted from the Governor of this state a parole for said crime, and is now relying upon said parole so received and accepted, and has therefore abandoned this appeal.
It appearing from the motion to dismiss the appeal, and from the records in the office of the secretary of state that the plaintiff in error has been granted and has accepted clemency at the hands of the Governor of this state, and for such reason has abandoned this appeal, the appeal, for that reason, is hereby dismissed in accordance with the uniform holding of this court that where, pending appeal, plaintiff in error applies for, is granted, and accepts executive clemency, the appeal will be dismissed.
Mandate forthwith.
BESSEY and DOYLE, JJ., concur. *Page 445